DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,066,844 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim elements of claims 14, 15 and 17-28 are disclosed in the claims of the reference application/patent. Regarding claim 16, it would have been obvious to have the supports comprise legs as using legs to support objects is old and well-known. 
Claims 14-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,227,791 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim elements of claims 14, 15 and 17-28 are disclosed in the claims of the reference application/patent. Regarding claim 16, it would have been obvious to have legs positioned between the respective frame and a ground surface since using legs to support objects is old and well-known. 
Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,418,709 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim elements of claims 14, 15 and 17-33 are disclosed in the claims of the reference application/patent. Regarding claims 16 and 31, it would have been obvious to have legs positioned between the respective frame and a ground surface since using legs to support objects is old and well-known. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-17 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cary (US-3,715,141).
Claim 14: Cary discloses a mobile shelter capable of converting between a first cart position and a second shelter position, the mobile shelter comprising: a chassis (12, which is comprised of 14, 16, 18, 20) coupled to a plurality of wheels (22, 24); a base (36) coupled to the chassis; two frames (38, 40) hingeably connected to opposing ends of the chassis (via hinges 42 and 44) such that the frames are movable between the first cart position (FIGS. 1 or 10) and the second shelter position (FIG. 4), wherein in the second shelter position the frames are substantially parallel to the chassis and coplanar with the chassis (frames 38 and 40 are parallel to 36 when in the open configuration as seen in FIGS.4 and 6); wherein the mobile shelter is configured to be movable when the mobile shelter is in the first cart position (via trailer hitch 34 and wheels 24); and a support (70 or 60/64) coupled to each of the two frames, wherein the supports are positioned between the respective frame and a ground surface and configured to space the respective frame apart from the ground surface when the mobile shelter is in the second shelter position (as seen in FIGS. 3, 4 and 8; col. 3, lines 36-49); and two primary supports (98, 100) that extend substantially vertically from a first side of the chassis, are positioned between the two frames (via 86, 80 which is located on 36) extend substantially horizontally across a width of the chassis, and extend substantially vertically to a second side of the chassis when the mobile shelter is in the second shelter position (members 98 and 100 have a U-shaped so the two sides of the U are vertical to the chassis and the top of the U extend horizontally over the chassis).
Claim 15: Cary discloses the supports comprise storage compartments (members 60 and 64 form storage compartments for objects 66 when in the mobile cart position, as seen in FIG 1).
Claim 16: Cary discloses the supports as comprising legs (70 are legs as seen in the figures).
Claim 17: Cary discloses a weatherproof covering (10) enclosing at least a portion of the shelter, the covering connected to the frames (via 104 and 106) and creating a weather-protected interior volume when the mobile shelter is in the second shelter position (FIG. 4).
Claim 19: Cary discloses a wall (54 or 110) coupled to each of the said two frames (as seen in FIGS. 1 and 10, wall 54 or 110 is coupled to and between 38 and 40). 
Claim 20: Cary discloses the mobile shelter as being further movable to a third collapsed position (as seen in FIGS. 1 and 10, there are two different collapsible positions). 
Claim 21: Cary discloses one or more locking mechanisms (jacks 68) to prevent movement of the mobile shelter (col. 3, lines 31-36).

Claim(s) 29, 31 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diaz (US-3,147,497).
Claim 29: Diaz discloses a mobile shelter capable of converting between a first cart position, a second shelter position and a third stacked position, the mobile shelter comprising: a chassis (24, 20) coupled to a plurality of wheels (22); a base (35, 37) coupled to the chassis; two frames (32, 34) hingeably connected to the chassis such that the frames are moveable between the first cart position (FIG. 2), the second shelter position (FIGS. 1 and 3) and the third stacked position (FIG. 4), wherein in the second shelter position and the third stacked position the frames are substantially parallel to the chassis and coplanar with the chassis (32 and 34 are parallel/coplanar to portion 24 as seen in FIG. 3); wherein the mobile shelter is configured to be movable when the mobile shelter is in the first cart position (via wheels 22) and the mobile shelter is configured to be able to stack against another mobile shelter when the mobile shelter is in the third stacked position (the shelter is configured to stack with another shelter since it is mostly flat as seen in FIG. 4); and a support (16, 18) coupled to each of the two frames, one hingeably connected to each frame, movable between the second shelter position wherein the supports are substantially perpendicular to the chassis (FIG. 3) and the third stacked position wherein the supports lie substantially parallel to and above the frames (FIG. 4).
Claim 31: Diaz discloses the supports as comprising legs (as seen in the figures, the supports are U-shaped and comprise two legs each).
Claim 33: Diaz discloses a fourth collapsed position (FIGS. 5, 6 and 7 each show a different position, wherein the mobile shelter is at least partially collapsed).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cary (US-3,715,141) as applied to claim 14 above, and further in view of Montoya (US-5,414,966).
Cary is discussed above but lacks at least one handle connected to the shelter.  Montoya teaches an enclosure comprising a panel (44), wherein the panel includes handles (60).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cary to include at least one handle, as suggested by Montoya, so that the panels provided a means for a user to grasp when they wanted to reposition the panels into one of the three different configuratiuons/positions.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cary (US-3,715,141) as applied to claim 14 above, and further in view of Braswell (US-8,042,854 B2).
Cary teaches the plurality of wheels as comprising only two wheels.  Braswell teaches a portable platform comprising: a base (29) coupled a plurality of wheels (four wheels 24); T least two panels (21-28) hingeably connected to opposing ends of the base such that the panels are movable between a cart position (FIG. 5) and the second position (FIG. 7), wherein in the second position the frames are substantially parallel to the base and coplanar with the base (as seen in FIG. 7); wherein the mobile shelter is configured to be movable when the mobile shelter is in the first cart position (via trailer hitch 30); and a support (32) coupled to each of the at least two panels, wherein the supports are positioned between the respective frame and a ground surface and configured to space the respective frame apart from the ground surface when the mobile shelter is in the second position (as seen in FIGS. 6B and 7); and two primary supports (34, 35) that extend substantially vertically from a first side of the base, are positioned between the panels extend substantially horizontally across a width of the base, and extend substantially vertically to a second side of the base when the mobile shelter is in the second position (members 34 and 35 have a U-shaped so the two sides of the U are vertical to the base and the top of the U extend horizontally over the base).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cary to include four wheels, as taught by Braswell, so the mobile shelter in less likely to tip over when in the mobile cart position.

Claim 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diaz (US-3,147,497) as applied to claim 29 above, and further in view of Moorhead et al. (US-3,601,825).
Diaz is discussed above and teaches a covering (39) enclosing at least a portion of the shelter, the covering connected to the frames (via the supports) and creating an interior volume when the shelter is in the second shelter position, but lacks the covering being weatherproof.  Moorhead et al. teaches a mobile shelter comprising a weatherproof covering (14; col. 1, lines 47-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Diaz to include a weatherproof covering, as taught by Moorhead et al., so that the mobile shelter could be used in inclement weather and protect against more than just insects.

Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diaz (US-3,147,497) as applied to claim 29 above, and further in view of Benson et al. (US-8,590,921 B2).
Diaz is discussed above but lacks one or more locking mechanisms.  Benson et al. teaches a cart storage system comprising a chassis/base (21) coupled to a plurality of wheels (14); and one or more locking mechanisms (130) to prevent movement of the mobile shelter.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Diaz to include one or more locking mechanisms, such as taught by Benson et al., so that the mobile shelter could be locked in place while in use or when in the cart position but not currently being moved. 

Allowable Subject Matter
Claims 23-28 would be allowable upon the filing of a proper terminal disclaimer to overcome the double patenting rejection as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636